

114 S3062 IS: To require the Federal Trade Commission to consider including smart grid capability on Energy Guide labels for products.
U.S. Senate
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3062IN THE SENATE OF THE UNITED STATESJune 15, 2016Ms. Klobuchar (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Federal Trade Commission to consider including smart grid capability on Energy Guide
			 labels for products.
	
 1.Inclusion of smart grid capability on Energy Guide labelsSection 324(a)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6294(a)(2)) is amended by adding at the end the following:
			
				(J)Special notes on smart grid capabilities
 (i)Initiation of rulemakingNot later than 1 year after the date of the enactment of this subparagraph, the Commission shall initiate a rulemaking to consider making a special note in a prominent manner on any Energy Guide label for any product that includes smart grid capability that—
 (I)smart grid capability is a feature of that product; and (II)the use and value of that feature depend on the smart grid capability of the utility system in which the product is installed and the active utilization of that feature by the customer.
 (ii)Completion of rulemakingNot later than 3 years after the date of the enactment of this subparagraph, the Commission shall complete the rulemaking initiated under clause (i)..